            Case 2:19-cv-00352-RFB-EJY Document 54 Filed 11/19/20 Page 1 of 5




1    Lance J. Hendron
     Nevada State Bar No. 11151
2    HENDRON LAW GROUP, LLC
     625 S. Eighth Street
3    Las Vegas, Nevada 89101
     Office: (702) 710-5555
4    Fax: (702) 387-0034
     Email: lance@hlg.vegas
5
     Local Counsel
6
     Brandon Sample
7    Vermont Bar No. 5573
     Brandon Sample PLC
8    P.O. Box 250
     Rutland, Vermont 05702
9    Phone: (802) 444-4357
     Email: brandon@brandonsample.com
10   Counsel Pro Hac Vice
     For Jan Rouven Fuechtener
11

12                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
13
     Lily, et al,                             Case No. 2:19-cv-00352-RFB-EJY
14
                    Plaintiffs,
15
     v.                                       MOTION FOR SUMMARY JUDGMENT
16
     Jan Rouven Fuechtener,
17
                    Defendant.
18
            Defendant Jan Rouven Fuechtener (“Fuechtener”), by and through the
19
     undersigned counsel, respectfully moves pursuant to Fed. R. Civ. P. 56 for summary
20
     judgment against all the Plaintiffs on all their claims in this matter.
21

22

23
     Motion for Summary Judgment
                                                                               Page 1 of 5
           Case 2:19-cv-00352-RFB-EJY Document 54 Filed 11/19/20 Page 2 of 5




1                  MEMORANDUM OF POINTS AND AUTHORITIES

2          Plaintiffs collectively seek $1,050,000 from defendant Fuechtener based on

3    his alleged possession of child pornography that allegedly contained some images of

4    each of them. See ECF 1 (Complaint). The Court should dismiss the Plaintiffs’

5    claims, with prejudice, because, assuming arguendo they are the same “victims” in

6    Fuechtener’s criminal, case, the Plaintiffs—as represented by the United States of

7    America—agreed not to pursue civil claims against Fuechtener if they received

8    criminal restitution under Fuechtener’s plea agreement. As a result of the Plaintiffs’

9    decision to be bound by the criminal restitution order, the Plaintiffs are now barred

10   from bringing this suit under the doctrine of collateral estoppel.

11                              STANDARD OF REVIEW

12         Summary judgment is appropriate when “there is no genuine dispute as to

13   any material fact.” Fed. R. Civ. Proc. 56(a); Anderson v. Liberty Lobby, Inc.,477 U.S.

14   242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). Parapluie, Inc. v. Mills,555

15   Fed.Appx. 679, 680 (9thCir. 2014). Once the movant has met his initial burden of

16   showing “an absence of evidence” supporting the nonmoving party's case, the

17   burden is on the nonmoving party to show with “specific facts” that there is a

18   genuine issue of fact suitable for trial. CelotexCorp. v. Catrett, 477 U.S. 317, 325,

19   106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Anderson,477 U.S. at 250, 106 S.Ct. 2505;

20   Parapluie, Inc., 555 Fed. Appx. at 680.

21

22

23
     Motion for Summary Judgment
                                                                               Page 2 of 5
             Case 2:19-cv-00352-RFB-EJY Document 54 Filed 11/19/20 Page 3 of 5




1                STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

2            On October 9, 2018, Assistant U.S. Attorney Elham Roohani told Judge

3    Gloria Navarro in United States v. Fuechtener, 2:16-cr-100-GMN-CWH (D. Nev.)

4    that:

5            And I'll just make clear, your Honor, because perhaps he doesn't
             understand this, is if they don't get the money from this plea agreement,
6            they have indicated to me that they will come after him civilly.

7    See ECF 374 at 28 in Fuechtener, 2:16-cr-100-GMN-CWH (emphasis added).

8    Fuechtener asks the Court to take judicial notice that AUSA Roohani stated the

9    above to Judge Navarro on October 9, 2018.

10           Assuming arguendo the Plaintiffs are the same victims in Fuechtener’s

11   criminal case, “Defendant has in fact paid his restitution obligation to Plaintiffs.

12   See Judgment United States v. Fuechtener, DCNV Case 2:16-cr-00100-GMN-CWH,

13   Doc. 345, page 9, attached as Ex. 2, Hepburn Dec., ¶ 6 Hepburn Dec., and

14   Declaration of James R. Marsh at¶4.” See, Plaintiff’s MSJ at 4.

15                                        ARGUMENT

16           Privity for collateral estoppel purposes exists when, among other things, “the

17   nonparty agreed to be bound by the litigation of others.” Griswold v. County of

18   Hillsborough, 598 F.3d 1289, 1292 (11th Cir. 2010), citing Taylor v. Sturgell, 553

19   U.S. 880, 893-95 (2008). In light of AUSA Roohani’s statement that the Plaintiffs,

20   assuming arguendo they are the victims, would only pursue Fuechtener civilly if the

21   restitution contemplated by Fuechtener’s plea agreement was not paid, the instant

22   suit is barred. Because the Plaintiffs agreed to be bound by the award of restitution

23
     Motion for Summary Judgment
                                                                               Page 3 of 5
           Case 2:19-cv-00352-RFB-EJY Document 54 Filed 11/19/20 Page 4 of 5




1    in Fuechtener’s criminal case, their current civil claims are barred by collateral

2    estoppel.

3                                       CONCLUSION

4          The Plaintiffs’ claims are barred by collateral estoppel. Fuechtener should be

5    granted summary judgment on all claims by the Plaintiffs.

6

7                                            Respectfully submitted,

8                                            /s/ Lance J. Hendron
                                             Lance J. Hendron
9                                            Nevada State Bar No. 11151
                                             HENDRON LAW GROUP, LLC
10                                           625 S. Eighth Street
                                             Las Vegas, Nevada 89101
11                                           Office: (702) 710-5555
                                             Fax: (702) 387-0034
12                                           Email: lance@hlg.vegas

13                                           Local Counsel for the
                                             Jan Rouven Fuechtener
14

15                                           /s/ Brandon Sample
                                             Brandon Sample
16                                           Brandon Sample PLC
                                             P.O. Box 250
17                                           Rutland, Vermont 05702
                                             Phone: (802) 444-4357
18                                           Email: brandon@brandonsample.com
                                             Vermont Bar No. 5573
19                                           https://brandonsample.com

20                                           Counsel for Jan Rouven Fuechtener

21

22

23
     Motion for Summary Judgment
                                                                              Page 4 of 5
          Case 2:19-cv-00352-RFB-EJY Document 54 Filed 11/19/20 Page 5 of 5




1

2                              CERTIFICATE OF SERVICE

3          I hereby certify that a true and correct copy of the foregoing was served this

4    19th day of November 2020, via CM/ECF on all counsel of record.

5

6                                           /s/ Brandon Sample
                                            Brandon Sample
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Motion for Summary Judgment
                                                                             Page 5 of 5
